            Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHAEL A. SNEDGEN,
4317 Brookside Drive
Alexandria, VA 22312

       Plaintiff,

v.                                                        Case No.: 1:19-cv-1707

HOWMEDICA OSTEONICS
CORPORATION d/b/a STRYKER
ORTHOPAEDICS,
325 Corporate Drive
Mahwah, NJ 07430

       Defendant.


                                         COMPLAINT

       Plaintiff, Michael A. Snedgen, submits this Complaint and moves this Court for judgment

against Defendant, Howmedica Osteonics Corporation d/b/a Stryker Orthopaedics, on the

grounds and in the amount set forth below:

                                             PARTIES

       1.      Plaintiff is a resident of the Commonwealth of Virginia.

       2.      Defendant is a New Jersey corporation that maintains its principal place of

business at 325 Corporate Drive, Mahwah, NJ 07430.

       3.      Defendants conducts business under the fictitious name Stryker Orthopaedics.

                                       JURISDICTION

       4.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 because the

matter in controversy exceeds $75,000 and is between citizens of different States.




                                                1
             Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 2 of 6




       5.       This Court has personal jurisdiction under D.C. Code § 13-424(a)(1) because the

claims arise from Defendant transacting business in the District of Columbia.

       6.       Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to this claim occurred in the District of Columbia.

                                              FACTS

       7.       On February 22, 2012, Plaintiff had a procedure performed at MedStar

Washington Hospital Center in the District of Columbia.

       8.       The procedure included a revision of the rotation hinge and distal femoral

component of the right knee.

       9.       During the procedure, an MRH tibial bearing component was implanted with

identifying numbers/letters “6481-2-103” and “023225D” (the “Component”).

       10.      Defendant manufactured the Component.

       11.      In November 2016, Plaintiff suddenly experienced severe right knee/thigh pain

with no history of trauma.

       12.      Plaintiff went to the hospital because of the pain.

       13.      On November 29, 2016, Dr. Brock Adams operated on Plaintiff at Washington

Hospital Center.

       14.      Dr. Adams observed an obvious fracture obliquely through the rotating platform

of the Component.

       15.      The Component’s fracture caused it to fail, which injured Plaintiff manifested by

the sudden onset of pain and need to have the Component surgically removed.

       16.      The Component fractured due to a manufacturing defect.




                                                  2
              Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 3 of 6




        17.      The manufacturing defect was due to improperly cooling the material molded to

form the Component.

        18.      As a result of the improper cooling, the Component was brittle and not fit for its

designed purpose.

        19.      The brittle nature of the Component made it highly susceptible to fracturing under

ordinary, reasonable, and foreseeable use.

        20.      The Component fractured because it was brittle.

        21.      By manufacturing and selling the Component, Defendant knew it was likely that

the Component would be implanted into a patient.

        22.      By manufacturing and selling the Component, Defendant represented to all

potential patients, including Plaintiff, that the Component

                 a)     had certain uses, including that it could be used in a knee prosthetic

                        without injuring the patient;

                 b)     had certain benefits, including that it would medically benefit the patient

                        and would not injure him; and

                 c)     was of a particular quality, including that it was strong enough so that it

                        would not fracture under ordinary, reasonable, and foreseeable use.

        23.      The Component did not have the uses, benefits, or quality stated in Paragraph 22.

                                COUNT I—STRICT LIABILITY

        24.      Paragraphs 1 through 23 are incorporated.

        25.      Defendant manufactured the Component and was engaged in the business of

selling it.




                                                  3
              Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 4 of 6




        26.      Defendant manufactured the Component with a defect that made it unreasonably

dangerous.

        27.      When it was sold, the Component had a defect that made it unreasonably

dangerous.

        28.      The Component’s defect was that it was brittle and therefore susceptible to

fracturing because of how it was cooled.

        29.      The unreasonably dangerous defect caused the Component to fracture, which in

turn injured Plaintiff.

        30.      As a result of the fracture, Plaintiff was injured and sustained damages

recoverable at law.

        COUNT II—VIOLATION OF THE D.C. CONSUMER PROTECTION ACT

        31.      Paragraphs 1 through 23 are incorporated.

        32.      Defendant manufactured the Component and offered it to potential patients like

Plaintiff.

        33.      By manufacturing and selling the Component, Defendant represented to Plaintiff

that the Component had certain uses and benefits and was of a particular quality.

        34.      The Component did not have the uses or benefits represented by Defendant, nor

was it of the quality represented by Defendant.

        35.      The Component was not, in fact, of the particular standard or quality in that it was

defective and broke after implanted.

        36.      As a result of Defendant’s representations, Plaintiff was injured and sustained

damages recoverable at law.




                                                  4
             Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 5 of 6




                                     PRAYER FOR RELIEF

       Plaintiff, Michael A. Snedgen, moves this Court for relief and judgment against

Defendant, Howmedica Osteonics Corporation d/b/a Stryker Orthopaedics, as follows:

       (A)      Compensatory damages in the amount of five million dollars ($5,000,000.00).

       (B)      The compensatory damages trebled for Count II pursuant to D.C. Code § 29-

                3905(k)(2).

       (C)      Punitive damages in the amount of five million dollars ($5,000,000.00) for Count

                II pursuant to D.C. Code § 29-3905(k)(2).

       (D)      Reasonable attorneys’ fees for Count II pursuant to D.C. Code § 29-3905(k)(2).

       (E)      Interest from the date of injury until the date the judgment is fully satisfied.

       (F)      Costs incurred in this case.

       (G)      Any other relief that may be necessary or appropriate or that this Court deems

                just.

                                        JURY DEMANDED

       Plaintiff demands a trial by jury on all issues.



                                                   MICHAEL A. SNEDGEN
                                                   By Counsel




                                                   5
         Case 1:19-cv-01707-ABJ Document 1 Filed 06/12/19 Page 6 of 6




SICKELS, FREI & MIMS, L.L.P.



              /s/
Gary B. Mims, Esq. (D.C. Bar No. 416030)
Matthew C. Perushek, Esq. (D.C. Bar No. 1600195)
3925 Chain Bridge Road, Suite 402
Fairfax, VA 22030
Telephone: (703) 925-0500
Facsimile: (703) 925-0501
gary.mims@sfmlawyers.com
matthew.perushek@sfmlawyers.com
Counsel for Plaintiff




                                            6
